                         Case 2:20-cv-01967-JAM-CKD Document 15 Filed 02/08/21 Page 1 of 4


                     1   Gregory B. Thomas (SBN 239870)
                         E-mail: gthomas@bwslaw.com
                     2   Michael A. Slater (SBN 318899)
                         E-mail: mslater@bwslaw.com
                     3   BURKE, WILLIAMS & SORENSEN, LLP
                         1901 Harrison Street, Suite 900
                     4   Oakland, CA 94612-3501
                         Tel: 510.273.8780 Fax: 510.839.9104
                     5
                         Attorneys for Defendant
                     6   SAN JOAQUIN COUNTY

                     7

                     8                                    UNITED STATES DISTRICT COURT
                     9                                EASTERN DISTRICT OF CALIFORNIA
                 10

                 11      KEVIN BRASLEY; ANTONIA                         Case No. 2:20-cv-01967-JAM-CKD
                         BRASLEY; PRESTON GREGORY;
                 12      TOMIA GAYLES SAGOTE; HERMAN                    STIPULATION AND ORDER FURTHER
                         GAYLES; KEVIN BRASLEY, JR.;                    EXTENDING TIME FOR DEFENDANT
                 13      ANTONIO BRASLEY, KENNETH                       SAN JOAQUIN COUNTY TO RESPOND
                         BRASLEY; KEVOUSIE BRASLEY;                     TO PLAINTIFFS’ COMPLAINT
                 14      ISSAC BRASLEY; ANTEVIN
                         BRASLEY, and MARY BRYANT,
                 15
                                            Plaintiffs,
                 16
                         v.
                 17
                         CITY OF STOCKTON; DANIEL
                 18      BURKE; PATRICK FRANDO; ABEL
                         HINOJOS; SAN JOAQUIN COUNTY;
                 19      DOE 1 THROUGH 50, inclusive,
                 20                         Defendants.
                 21

                 22             Plaintiffs Kevin Brasley, Antonia Brasley, Preston Gregory, Tomia Gayles Sagote,

                 23      Herman Gayles, Kevin Brasley, Jr., Antonio Brasley, Kenneth Brasley, Kevousie Brasley, Issac

                 24      Brasley, Antevin Brasley, and Mary Bryant (collectively, “Plaintiffs”) and Defendant San Joaquin

                 25      County (the “County”), by and through their attorneys of record in the above-captioned matter,

                 26      hereby stipulate and agree that:

                 27             WHEREAS, Plaintiffs filed their Complaint on October 1, 2020, asserting a total of five

                 28
B URKE , W ILLIAMS &                                                                    STIPULATION & ORDER FURTHER
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                                         EXTENDING COUNTY’S TIME TO
      OAKLAND                                                                                  RESPOND TO COMPLAINT
                         Case 2:20-cv-01967-JAM-CKD Document 15 Filed 02/08/21 Page 2 of 4


                     1   claims under various constitutional and state law theories. (Dkt. No. 1);

                     2           WHEREAS, on December 12, 2020, Defendants City of Stockton, Patrick Frando, Abel

                     3   Hinojos and Daniel Burke (collectively, the “Stockton City Defendants”) filed a motion to

                     4   dismiss Plaintiffs’ Complaint as to their Fourteenth Amendment Substantive Due Process Claim

                     5   for Familial Association, but not all claims; (Dkt. No. 6);

                     6           WHEREAS, pursuant to Judge Mendez’s “Order Re Filing Requirements” (Dkt. No. 3-2),

                     7   on December 31, 2020, Plaintiffs and the County met and conferred to attempt to informally

                     8   resolve the issues to be raised in the County’s contemplated motion to dismiss and/or motion to

                     9   strike Plaintiffs’ Complaint;

                 10              WHEREAS, on January 20, 2021, this Court granted Plaintiffs and the County’s

                 11      stipulation extending the County’s deadline to file a responsive pleading to Plaintiffs’ Complaint

                 12      to February 9, 2021 (Dkt. No. 10);

                 13              WHEREAS, on February 3, 2021, this Court ordered the Stockton City Defendants’

                 14      motion to dismiss submitted without appearance and without oral argument and vacated the

                 15      hearing on said motion (Dkt. No. 13);

                 16              WHEREAS, should this Court grant the Stockton City Defendants’ motion to dismiss,

                 17      Plaintiffs intend to file a First Amended Complaint pursuant to Rules 15(a)(1)(B) and (a)(2),

                 18      which would obviate the need for the County to respond to the Complaint;

                 19              WHEREAS, should this Court deny the Stockton City Defendants’ motion to dismiss,

                 20      Plaintiffs’ Complaint will remain the operative complaint for purposes of the County’s responsive

                 21      pleading obligations;

                 22              WHEREAS, should this Court deny the Stockton City Defendants’ motion to dismiss,

                 23      Plaintiffs and the County will engage in additional meet and confer efforts to informally resolve

                 24      issues to be raised in any Rule 12 motions contemplated by the County;

                 25              WHEREFORE, Plaintiffs and the County jointly seek an additional extension of time for

                 26      the County to respond to the Complaint within 21 days of this Court’s order regarding the

                 27      Stockton City Defendants’ motion to dismiss or the filing of a First Amended Complaint,

                 28      whichever is later.
B URKE , W ILLIAMS &                                                                       STIPULATION & ORDER FURTHER
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                           -2-              EXTENDING COUNTY’S TIME TO
      OAKLAND                                                                                     RESPOND TO COMPLAINT
                         Case 2:20-cv-01967-JAM-CKD Document 15 Filed 02/08/21 Page 3 of 4


                     1          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between Plaintiffs and the

                     2   County, through their respective counsel, that the County shall file its response to Plaintiffs’

                     3   Complaint within 21 days of this Court’s order regarding the Stockton City Defendants’ motion

                     4   to dismiss or the filing of a First Amended Complaint, whichever is later.

                     5          IT IS SO STIPULATED.

                     6

                     7   As authorized on: February 4, 2021                 POINTER & BUELNA, LLP
                     8

                     9
                                                                            By: /s/ Patrick M. Buelna
                 10                                                            Adante D. Pointer
                                                                               Patrick M. Buelna
                 11                                                            Attorneys for Plaintiffs
                                                                               KEVIN BRASLEY, ANTONIA
                 12                                                            BRASLEY, PRESTON GREGORY,
                                                                               TOMIA GAYLES SAGOTE, HERMAN
                 13                                                            GAYLES, KEVIN BRASLEY, JR.,
                                                                               ANTONIO BRASLEY, KENNETH
                 14                                                            BRASLEY, KEVOUSIE BRASLEY,
                                                                               ISSAC BRASLEY, ANTEVIN
                 15                                                            BRASLEY, and MARY BRYANT
                 16
                         Dated: February 5, 2021                            BURKE, WILLIAMS & SORENSEN, LLP
                 17

                 18
                                                                            By: /s/ Michael S. Slater
                 19                                                            Gregory B. Thomas
                                                                               Michael A. Slater
                 20                                                            Attorneys for Defendant
                                                                               SAN JOAQUIN COUNTY
                 21

                 22

                 23                                       SIGNATURE ATTESTATION
                 24             Under Eastern District of California Civil Local Rule 131(e) (Fed. R. Civ. P. 7), I attest

                 25      that I obtained concurrence in the filing of this document from all of the above signatories.

                 26

                 27                                                        By: /s/ Michael A. Slater
                                                                                      Michael A. Slater
                 28
B URKE , W ILLIAMS &                                                                       STIPULATION & ORDER FURTHER
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                         -3-                EXTENDING COUNTY’S TIME TO
      OAKLAND                                                                                     RESPOND TO COMPLAINT
                         Case 2:20-cv-01967-JAM-CKD Document 15 Filed 02/08/21 Page 4 of 4


                     1                                               ORDER

                     2          The Court, having duly considered the parties’ stipulation set forth above, and good cause

                     3   appearing, orders as follows:

                     4          The County’s deadline to file a responsive pleading to Plaintiffs’ Complaint is extended to

                     5   twenty-one (21) days after the Court rules on the Stockton City Defendants’ motion to dismiss

                     6   Plaintiffs’ Complaint or the filing of a First Amended Complaint, whichever is later.

                     7          IT IS SO ORDERED.

                     8
                         DATED: February 5, 2021                        /s/ John A. Mendez
                     9
                                                                        THE HONORABLE JOHN A. MENDEZ
                 10                                                     UNITED STATES DISTRICT COURT JUDGE
                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
B URKE , W ILLIAMS &                                                                      STIPULATION & ORDER FURTHER
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                        -4-                EXTENDING COUNTY’S TIME TO
      OAKLAND                                                                                    RESPOND TO COMPLAINT
